—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his plea of guilty to burglary in the first degree (Penal Law § 140.30 [2]) or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that his plea was not voluntarily, intelligently or knowingly *876entered (see, People v Lopez, 71 NY2d 662, 665; People v Dejesus, 248 AD2d 1023, Iv denied 92 NY2d 879). In any event, that contention is without merit. Contrary to defendant’s contention, there is no requirement that defendant personally recite the facts underlying the crime (see, People v Every, 272 AD2d 947, 947-948, Iv denied 95 NY2d 865; People v Kinch, 237 AD2d 830, 831, Iv denied 90 NY2d 860; see generally, People v Nixon, 21 NY2d 338, 353-355). (Appeal from Judgment of Onondaga County Court, Fahey, J. — Burglary, 1st Degree.) Present — Pine, J. P., Scudder, Burns, Gorski and Law-ton, JJ.